                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION
__________________________________________
                                           )
ALTMAHA RIVERKEEPER; ONE HUNDRED )
MILES; SURFRIDER FOUNDATION; and           )
CENTER FOR A SUSTAINABLE COAST,            )
                                           )
            Plaintiffs,                    )
                                           )
      v.                                   )    Case No. 4:18-cv-00251-JRH-CLR
                                           )
UNITED STATES ARMY CORPS OF                )
ENGINEERS, et al.,                         )
                                           )
            Federal Defendants,            )
                                           )
            AND                            )
                                           )
SEA ISLAND ACQUISITION, LLC.               )
__________________________________________)

  FEDERAL DEFENDANTS’ NOTICE OF FILING OF ADMINISTRATIVE RECORD
   RELATED TO MODIFICATION OF DEFENDANT-INTERVENOR SEA ISLAND
                 ACQUISITION, LLC’S CORPS PERMIT

       Pursuant to this Court’s November 14, 2019 Order (Dkt. no. 66), Federal Defendants, the

United States Army Corps of Engineers (“Corps”), an agency of the United States of America,

Lieutenant General Todd T. Semonite, in his official capacity as Commanding General of the

U.S. Army Corps of Engineers, and Colonel Daniel Hibner, in his official capacity as District

Commander of the Savannah District (collectively, “Federal Defendants”), respectfully notify the

Court that the Federal Defendants’ administrative record related to the modification of

Defendant-Intervenor Sea Island Acquisition, LLC’s Permit Number SAS-2015-00742 will be

filed in physical form with the Clerk’s Office for the Southern District of Georgia.

       The administrative record includes materials compiled by the Corps concerning the

Corps’ modification of Permit Number SAS-2015-00742 issued to Sea Island Acquisition, LLC,
and is contained on a DVD. A copy of the permit modification was filed with this Court on July

11, 2019. See Dkt. no. 54. A declaration certifying the administrative record and an updated

administrative index are also contained on the DVD. Copies of this DVD will be provided

separately via overnight delivery to Plaintiffs’ and Defendant-Intervenor’s counsel.

 Respectfully submitted December 6, 2019
 by:
                                                s/ Hubert T. Lee
 Of Counsel
 JOHN E. BALLARD                                HUBERT T. LEE
 Assistant District Counsel                     DEDRA S. CURTEMAN
                                                MARTHA C. MANN
 MADELINE G. CROCKER                            MARK ARTHUR BROWN
 Assistant District Counsel                     United States Department of Justice
                                                Environment and Natural Resources Division
                                                P.O. Box 7611, Washington, D.C. 20044
                                                (202) 514-1806 (Lee)
                                                (202) 305-0446 (Curteman)
                                                (202) 514-2664 (Mann)
                                                (202) 305-0204 (Brown)
                                                hubert.lee@usdoj.gov
                                                dedra.curteman@usdoj.gov
                                                martha.mann@usdoj.gov
                                                mark.brown@usdoj.gov
                                                Counsel for the U.S. Army Corps of Engineers

                                                BOBBY L. CHRISTINE
                                                UNITED STATES ATTORNEY

                                                s/ Bradford C. Patrick
                                                BRADFORD C. PATRICK
                                                Assistant United States Attorney
                                                South Carolina Bar No. 102092
                                                U.S. Attorney’s Office
                                                Post Office Box 8970
                                                Savannah, Georgia 31412
                                                (912) 652-4422
                                                bradford.patrick@usdoj.gov
